Citation Nr: 9906291	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-47 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to a higher rating for a left knee 
disability, currently noncompensably rated.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1992.  His service records also reflect several years 
of prior active service of unverified dates.

The appeal arises from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that established service connection for 
left knee and right knee conditions and assigned a 10 percent 
rating for the right knee and a noncompensable rating for the 
left knee.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for higher ratings for each knee.

The veteran has not requested a hearing.


REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  VA 
has a duty to assist the claimant in developing facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist includes ordering 
a fresh examination if the record is insufficient.  See 
38 C.F.R. § 4.2 (1998); Littke v. Derwinski, 1 Vet. App. 90, 
93 (1995); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The veteran has expressed continued dissatisfaction with the 
initial ratings assigned for his left and right knee 
disorders.  In addition, his representative has requested a 
fresh VA examination in view of the fact that his only VA 
examination was conducted in September 1995, and the report 
does not reflect the specificity required for accurate 
rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case, the United States Court of Appeals for Veterans 
Claims (then known as the United States Court of Veterans 
Appeals) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that a Diagnostic Code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

The Board notes that, as the veteran has mentioned, the most 
recent examination is several years old.  Whether a medical 
examination is "contemporaneous" depends on the circumstances 
of the case.  See Snuffer v. Gober, 10 Vet App. 400 (1997), 
and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In Caffrey, 
the Court held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a fresh medical examination was required.  
Moreover, the Board further notes that the September 1995 VA 
examination report itself lacks the specificity required by 
DeLuca.  No right knee range of motion was reported and the 
examiner did not comment on any functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
either knee joint. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request and associate 
with the claims file all available VA and 
private medical records of treatment for 
either knee since September 1995.  If the 
search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA knee examination.  
The claims folder should be made 
available to the examiner for review, and 
the examiner should acknowledge such 
review in the report of the examination.  
The examiner is asked to record all 
current symptoms and relevant findings 
concerning both the right knee and the 
left knee, including ranges of motion, in 
a typewritten report.  The examiner is 
also asked to determine whether 
additional right knee and/or left knee 
disability exists due to pain, 
incoordination, fatigue, weakness, flare-
ups, and, if possible, express such 
additional disability in terms of 
additional degrees of range of motion 
lost.  Evaluation of any postoperative 
knee scars, for limitation of function 
and/or tenderness on objective 
demonstration, is also requested.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim, including 
considerations set forth in the holding 
of DeLuca, 8 Vet. App. at 204-07.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran is 
free to submit additional evidence while the matter is on 
remand; however, no action is required of him until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


